Case 9:20-cv-00081-RC-KFG Document 13 Filed 11/02/20 Page 1 of 2 PageID #: 34



                              ** NOT FOR PRINTED PUBLICATION**

                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION


DAVID CHALFANT                                           §

VS.                                                      §                 CIVIL ACTION NO. 9:20-CV-81

WARDEN JACKSON                                           §

                              ORDER ACCEPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, David Chalfant, an inmate currently confined at the Polunsky Unit with the Texas

Department of Criminal Justice, Correctional Institutional Division, proceeding pro se, filed this

civil rights action pursuant to 42 U.S.C. § 1983 against defendant Warden Jackson.

       The court referred this matter to the Honorable Keith GIblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends this case be dismissed pursuant to Federal Rule of Civil Procedure

41(a) (docket entry no. 11).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections
to the Report and Recommendation of United States Magistrate Judge have been filed to dates. 1

                                                     ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in this




       1
           Plaintiff received a copy of the Report and Recommendation on July 15, 2020 (docket entry no. 12).
Case 9:20-cv-00081-RC-KFG Document 13 Filed 11/02/20 Page 2 of 2 PageID #: 35



case in accordance with the Magistrate Judge’s recommendations.



           So Ordered and Signed
           Nov 2, 2020




                                             2
